United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 13, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-60478
                         Summary Calendar



LONNIE DONNELLY,

                                    Plaintiff-Appellant,

versus

WES CLEMENS; AMBER DARBY;
LINDA EDWARDS; DIANE FOY,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:02-CV-501-S
                      --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lonnie Donnelly, Mississippi prisoner # K1304, appeals the

magistrate judge's dismissal of his 42 U.S.C. § 1983 complaint.

The magistrate judge dismissed Donnelly’s claims regarding a

denial of access to the courts for failure to state a

constitutional claim.   Donnelly has not established that he was

unable to present a cognizable claim or that he was barred from

seeking review of a meritorious claim as a result of the

defendants’ refusal to give him his legal papers while he was in

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-60478
                               -2-

administrative segregation.   See Crowder v. Sinyard, 884 F.2d
804, 811 (5th cir. 1989), abrogated on other grounds by Horton v.

California, 496 U.S. 128 (1990); Sherrod v. State, 784 So. 2d
256, 259 (Miss. Ct. App. 2001).   Consequently, the judgment of

the magistrate judge is AFFIRMED.